Beck, Presiding Justice.
This is a suit for injunction and other equitable relief. The main facts in the ease appear in the former report of the case. Hudson v. Carmichael, 181 Ca. 317 (181 S. E. 853). On the last trial the jury returned a verdict for the defendant; and upon examina*217lion of the record we are of the opinion that the verdict was authorized by the evidence. There are no special assignments of error.
No. 11442.
October 15, 1936.
A. F. Jenkins and Miles W. Lems, for plaintiff.
C. S. Baldwin Jr., for defendants.

Judgment affirmed.


All the Justices concur, except Atkinson, J., absent because of illness.